Citation Nr: 1733710	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher disability rating for chronic impingement syndrome with degenerative joint disease of the acromioclavicular joint, acromial spur, calcific tendonitis and subacromial bursitis, right shoulder, currently evaluated as 20 percent disabling. 

2.  Entitlement to a higher disability rating for sinusitis with headaches, status post bilateral turbinectomy, currently evaluated as 10 percent disabling prior to May 5, 2016 and 30 percent thereafter. 

3.  Entitlement to a higher disability rating for rhinitis, status post bilateral turbinectomy, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for esophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, February 2011, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the February 2011 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 10 percent for chronic impingement syndrome with degenerative joint disease of the acromioclavicular joint, acromial spur, calcific tendonitis and subacromial bursitis, right shoulder (right shoulder disability).  In a September 2016 rating decision, the RO increased the evaluation for the right shoulder to 20 percent, effective from the date VA received the Veteran's claim for an increased evaluation.

In the June 2009 rating decision, the RO continued a 10 percent disability rating for combined rhinitis and sinusitis with headaches, status-post bilateral turbinectomy (sinusitis).  In August 2015, the RO separated the two disabilities and continued a 10 percent evaluation for sinusitis and assigned a noncompensable evaluation for rhinitis.  In a September 2016 rating decision, the RO increased the evaluations for rhinitis from noncompensable to 30 percent and sinusitis from 10 percent to 30 percent, both effective May 5, 2016.  

As these increases did not constitute full grants of the benefits sought, the Veteran's claims for increased ratings remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The Veteran presented testimony at a Travel Board hearing held at his local RO before the undersigned Veterans Law Judge in December 2015.  In relevant part, the hearing concerned the Veteran's claims for higher disability ratings for his service-connected right shoulder disability, sinusitis, and rhinitis.  A transcript of the hearing is of record.

In March 2016, the Board remanded the issues of entitlement to higher disability ratings for service-connected right shoulder disability, sinusitis, and rhinitis for further development; specifically, the provision of additional VA examinations to assess the current severity and manifestations of the disabilities.  The file has since been returned to the Board for appellate review.

The issue of entitlement to service connection for esophageal reflux as well as the claims for increased ratings for sinusitis with headaches and rhinitis are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder disability has been demonstrated, at worst, to result in motion limited midway between side and shoulder level, with reported additional limited motion, fatigue, weakness, and pain during flare-ups and after repetitive use over time; right is the Veteran's dominant side.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, have been met for the Veteran's service-connected right shoulder disability, throughout the relevant appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on occupational functioning. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  April 2009 and August 2010 pre-adjudication letters notified the Veteran of the evidence necessary to substantiate his increased rating claims, and informed him of the steps VA had taken and what he should do moving forward.  Consequently, the Board finds that VA's duty to notify has been satisfied.

The duty to assist has also been met in this case.  VA treatment records, occupational therapy and rehabilitation notes, as well as private hospital records and lay statements submitted by the Veteran have been associated with the file.  The Veteran has not stated, and the record does not otherwise indicate that there remain any outstanding treatment records he would like VA to obtain.  

The Veteran appeared and testified at a hearing held before the undersigned VLJ in December 2015.  A transcript of this hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  His representative and the VLJ asked questions to ascertain the extent of the Veteran's right shoulder impairment and the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the Veteran was provided with VA examinations to assess the current severity and manifestations of his service-connected right shoulder disability in October 2010, July 2011, and May 2016.  The examiners noted review of the claims file, documented the Veteran's reported subjective symptomatology, and performed various tests to evaluate limitation of motion, pain, strength, and any neurologic involvement.  While the examiners were unable to provide estimates as to the specific degree  of addition limitation of motion during flare-ups or after repeated use, the descriptions provided pertaining to the frequency of such flare-ups and additional functional impairment are found to provide sufficient information for the Board to adjudicate this matter at this time.  The Board finds the examinations to be adequate for adjudicatory purposes.  The mere passage of time between the most recent examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Neither the Veteran nor his representative have asserted that his right shoulder disability has worsened in severity since the most-recent examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met for the appeal adjudicated herein. 38 C.F.R. § 3.159 (c)(4).  

The May 2016 examination having been found adequate for adjudicatory purposes, such is found to substantially comply with the Board's March 2016 remand directive to provide an additional VA examination to assess the current severity and manifestations of the Veteran's right shoulder disability.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder

Shoulder disabilities are evaluated under 38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal system.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2017).

The Veteran's right shoulder disability is currently evaluated under Diagnostic Code (DC) 5201, for limitation of motion of the arm.  The evidence demonstrates that the Veteran is right handed, and therefore, the right shoulder joint is a "major" rather than "minor" joint for purposes of 38 C.F.R. § 4.71(a).  Under DC 5201, for the major side, motion of the arm limited to shoulder level warrants a 20 percent evaluation, motion of the arm limited to midway between the side and shoulder level warrants a 30 percent evaluation; and motion of the arm limited to 25 degrees from the side warrants a 40 percent evaluation.

The Board has considered the applicability of other diagnostic codes, specifically DCs 5200 (ankylosis of scapulohumeral articular); 5202 (impairment of the humerus); and 5203 (impairment of the clavicle or scapula).  However, as the reports of the VA examiners and objective imaging studies indicate that the Veteran's right should disability does not involve any of these impairments, the assignment of higher or additional ratings under these diagnostic codes is unavailable.  The record does not contain evidence indicating otherwise.

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that a higher disability rating of 30 percent, but no greater, is warranted for the Veteran's service-connected right shoulder disability.  

A June 2010 right shoulder series demonstrated mild humeral head osteophyte and osseous spurring of the undersurface of the acromion, but with humeral head aligned with the glenoid.  Moderate acromioclavicular joint arthrosis with osteophyte of the distal clavicle and mild osseous irregularity of the greater tuberosity were also present.  Finally, focal mineralization overlying the acromiohumeral interval was noted by the reviewing physician as suggesting intra-articular body or calcific tendonitis of the rotator cuff tendon. 

An MRI of the right shoulder was conducted in September 2010.  The report notes an impression of full-thickness, near complete rotator cuff tear involving the supraspinatus, and partial thickness fraying of the anterior fibers of the infraspinatus tendon; tear of the posterior labrum and paralabral cyst formation; poor visualization of the biceps tendon within the rotator interval consistent with possible disruption; and AC joint degenerative joint disease.

Throughout the appeal period, the Veteran has consistently described pain on use of the right shoulder, particularly with raising the arm above the level of his shoulder/above his head, and when lifting heavy loads.  An August 2010 VA physician note documents the Veteran's reports that he had problems with the right shoulder for years, but that the pain started getting worse after he moved mulch about three months prior.  At various appointments, the Veteran reported to his physicians and occupational therapists that he experienced symptoms of weakness, giving way, lack of endurance, fatigability, tenderness, and pain in the right shoulder.  At the Board hearing, the Veteran testified that his right shoulder pain was treated with steroid shots and lidocaine patches and that he experienced pain with or without use.  The Veteran reported that he is able to wash dishes, but that he is largely unable to raise his arm overhead or lift at that level or higher.  He stated that as long as he keeps it "kinda level and low, [he] can get away with it for the most part."

An October 2010 decision based questionnaire (DBQ) documented the Veteran's reports of weakness, giving way, lack of endurance, fatigability, tenderness, and pain for the right shoulder.  He further described flareups occurring as often as five times per day and lasting for 1.5 hours at a time, with a pain severity of 9 out of 10.  He reported that flare-ups were precipitated by activity and alleviated by medication; and that during flare-ups, he experienced weakness and an inability to lift or carry object, and motion limited such that he could not raise his arm above shoulder level.  On physical examination, range of motion testing showed flexion limited to 100 degrees, with pain at 90 degrees; abduction limited to 115 degrees with pain at 100 degrees; and full internal and external rotation.  The Veteran was able to perform three repetitions of movement without additional limitation of motion.  Neurological examination, and motor and sensory testing were all normal/within normal limits for the right upper extremity.  The examiner diagnosed chronic impingement syndrome with degenerative joint disease of the acromioclavicular joint, acromial spur, calcific tendonitis, and subacromial bursitis of the right shoulder and stated that its effect on the Veteran's daily activities was that the Veteran cannot lift heavy objects and raise his arm above shoulder level.

The Veteran was provided with a VA examination in July 2011, where he described pain and crepitus on motion, and stated that his right shoulder hurts when he did yard work.  Active range of motion testing demonstrated the following ability: flexion from 0 to 110 degrees; abduction 0 to 125 degrees; and internal and external rotation of 0 to 80 degrees.  The examiner observed no objective evidence of pain with active motion testing and there was no additional limitation of motion or objective evidence of pain following repetitive use testing.  

Following the Board's March 2016 remand instructions, the Veteran was provided with an additional VA examination for his right shoulder disability in May 2016.  The Veteran reported that his right shoulder hurts all the time, with increased pain and limited motion when raising the arm above his head and reaching/using it in front of his body, and also when reaching behind his back with his right hand.  He further reported additional limited motion during flare-ups, which he stated occurred approximately once every few weeks.  Range of motion testing at the examination demonstrated right shoulder flexion ability of 0 to 80 degrees; abduction of 0 to 60 degrees; external rotation of 0 to 40 degrees, and internal rotation of 0 to 45 degrees.  The examiner noted objective evidence of pain on flexion, abduction, and external rotation, but stated that this did not result in additional functional loss.  The Veteran demonstrated full strength testing on forward flexion and abduction.  The examiner noted that testing indicated suspected rotator cuff conditions, but that the Veteran's right shoulder disability did not include ankylosis, instability, dislocation or labral pathology; clavicle, scapula, AC joint, or sternoclavicular joint conditions; nonunion or fibrous union of the humerus; or malunion of the humerus. 

Range of motion testing conducted during the appeal period, both at treatment/ rehabilitation appointments and in the context of VA examinations, has not shown the Veteran's right shoulder range of motion to be limited to such an extent that he is unable to raise his right arm to a point midway between the side and shoulder (45 degrees).  The worst objectively-documented limitation of motion measurements were captures at a July 2013 occupational therapy consult study, where the Veteran's right shoulder active range of motion was noted as flexion limited to 68 degrees, extension limited to 50 degrees, and external rotation limited to 44 degrees (approximately midway between the shoulder and the head).  The Veteran's passive range of motion at the same appointment was limited to flexion of 180 degrees and extension of 65 degrees.  The Veteran reported pain during the range of motion testing at this appointment.  The therapist further noted "significant weakness" of the right upper extremity with "muscle grade of 3-/5 (shoulder flexion) and 2/5 (for shoulder abduction).  

While the majority of the objective medical evidence during the appeal period demonstrates range of motion limited to, at worst, slightly below the shoulder level or higher, the Board finds that given the extent of the Veteran's weakness, limitations in lifting and reaching, and described further functional limitation due to pain, fatigue, weakness, and lack of endurance with repeated use and during flareups, the functional impairment due to the Veteran's service-connected right shoulder disability is more comparable to that contemplated by a 30 percent disability rating under DC 5201, for motion limited to midway between the side and shoulder level.  

The Board finds a preponderance of the evidence to weigh against an award in excess of 30 percent for the service-connected right shoulder disability.  While the rating schedule includes a 40 percent rating for motion of the major arm limited to 25 degrees, the objective testing conducted during the appeal period as well as the Veteran's descriptions of his functional limitations as largely pertaining to trying to reach in front of himself or above his head, are not found analogous to the level of impairment contemplated for a 40 percent evaluation.  In so finding, the Board recognizes that at the October 2010 examination, the Veteran reported experiencing frequent flare-ups of pain of 10 out of 10 severity as often as five times per day lasting for 1.5 hours each.  While this would seem to indicate more severe impairment, the Board finds the fact that active range of motion testing in August, September, and October 2010 show the Veteran able to raise his right arm to shoulder level or higher, and that a December 2010 occupational therapy note stating that pain to the shoulder had decreased to the point where the Veteran can perform activities of daily living with minimal assistance, highly persuasive.  Finally, at the same examination where the Veteran described flare-ups of pain as often as five times per day, he described the resulting functional effects as limiting his ability to lift and carry objects and limiting motion to shoulder level; such is found more consistent with the level of impairment contemplated by a 30 percent, rather than a 40 percent disability rating under the relevant diagnostic code.   

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a total disability rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, the RO considered and subsequently granted the Veteran's claim for entitlement to a TDIU in a September 2016 rating decision.  The Veteran has not, as of yet, raised an appeal disagreeing with the effective date assigned for the award of a TDIU.  Such adjudication constitutes a permissible bifurcation of the TDIU claim from the increased rating claim here on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315   (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not (as of yet) perfected for appellate review.   

Based on the foregoing, entitlement to a higher disability rating of 30 percent for service-connected right shoulder disability is warranted throughout the relevant appeal period.  The appropriateness of staged ratings have been considered by the Board but such are not found appropriate here; the evidence does not indicate that the Veteran's functional limitation from the right shoulder disability during the appeal period ever rose to a level contemplated by a higher disability rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine and resolved reasonable doubt in the Veteran's favor where applicable.  However, as the preponderance of the competent, probative evidence is against an award of a disability rating in excess of 30 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased 30 percent disability rating, but no higher, for service-connected right shoulder chronic impingement syndrome with degenerative joint disease of the acromioclavicular joint, acromial spur, calcific tendonitis and subacromial bursitis, is granted.


REMAND

Although the Board regrets any additional delay, further development is found necessary prior to adjudication of the remaining appeals.

Since the most recent VA examination in August 2016, the Veteran submitted a claim for a 100 percent evaluation due to sinus surgery for inferior turbinate hypertrophy.  Given that the record indicates that the Veteran underwent surgery pertaining to his sinusitis and rhinitis since the most-recent VA examination, an additional examination is found needed in order to assess the current severity and manifestations of these disabilities.

While the appeals are in remand status, the AOJ should take all appropriate action to obtain any relevant outstanding VA treatment and surgical records and associate them with the claims file.

Finally, following receipt of a January 2014 Statement of the Case denying the Veteran's appeal seeking service connection for esophageal reflux, the Veteran submitted a VA Form 9 indicating that he wanted to appeal all of the issues listed on the Statement of the Case and requesting an opportunity to testify at a Board hearing at his local RO.  The requested hearing has not yet been provided.   Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity to present evidence at the requested hearing.  Therefore, remand is required to schedule the Veteran for a Travel Board so that he may provide evidence in support of his appeal seeking service connection for esophageal reflux.  See 38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700(a) (2017). 

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's relevant outstanding VA treatment and/or surgical records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After completing the development requested above, schedule the Veteran for a VA examination with a qualified medical professional to determine the current severity and manifestations of the Veteran's sinusitis with headaches and rhinitis, status post bilateral turbinectomy.  All indicated studies must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner should detail the symptomatology associated with the service-connected sinusitis and allergic rhinitis, at present and since the most-recent examination in May 2016.  This should include the following:

Sinusitis
a.  The frequency and of incapacitating episodes requiring prolonged (4-6 weeks) antibiotic treatment;
b.  The frequency and severity of non-incapacitating episodes of sinusitis with headaches, pain, and purulent discharge or crusting within the last year. 
c.  Whether the Veteran has undergone radical surgery followed by chronic osteomyelitis.

Rhinitis
a.  The degree of obstruction of each nasal passage;
b.  Whether the allergic rhinitis is manifested by polyps.

To the extent that the Veteran's sinusitis and/or rhinitis underwent separate periods of time wherein the severity of the manifestations varied since May 2016, the examiner should so state, and provide as detailed a description as possible regarding the severity and manifestations, as well as the approximate dates encompassed by each period.  

The examiner must include in the report the rationale for any and all opinions expressed.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

3.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to higher disability ratings for service-connected sinusitis and rhinitis, status post bilateral turbinectomy.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

5.  Regarding the Veteran's appeal seeking service connection for esophageal reflux, schedule the Veteran for a Board hearing, to be held at his local RO office, in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


